Citation Nr: 1819842	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript is associated with the Veteran's claims file.  

This matter was most recently before the Board in August 2017 when it issued a decision to remand the underlying claim for further development to the RO.  For reasons explained below, that development was not substantially completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

In the Veteran's 1976 service treatment records (STRs), the doctor noted a diagnosis of his right knee as chondromalacia patella with moderate effusion.  The Veteran made a claim for knee disability in 1976 upon his release from the Army.  In a December 1976 rating decision, the RO denied the claim saying that the Veteran's knee disability was a "constitutional or developmental abnormality," as such it was not eligible as a basis for compensation.  This opinion appeared to be based on a note in the Veteran's medical history in his STRs which stated that he had knee problems going back over 10 years.  The Veteran has denied that he entered service with pre-existing knee problems and his entrance examination shows normal knees.  

In its August 2017 remand, the Board requested an opinion to clarify the determinations in the various records on whether the Veteran's documented chondromalacia patella pre-existed his entrance to active service.  The October 2017 addendum opinion found that the Veteran's chondromalacia patella was not of constitutional or developmental etiology.  The Board finds this aspect of the opinion sufficient.  

However, the Board requested that the RO obtain chiropractic records referenced in a letter stating that the Veteran received care at a facility from 1994 to 2002.  The RO did not obtain these records.  As such, the VA examiner's opinion that the Veteran had no complaints or treatment for right knee conditions prior to the 2009 VA examination may be based on inaccurate information.  As such, the RO should obtain these records and allow the VA examiner to opine on the Veteran's claimed right knee condition with all the potentially relevant information.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  The RO has not complied with the Board's previous remand instructions, as such the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the office of Clearwater Spine and Rehabilitation where the Veteran received chiropractic care from 1994 to 2002 according to the letter received from a chiropractor at that office.  If these records are not available, provide documentation of a negative finding.  

2.  If the chiropractic records, or any other new medical evidence of record, are obtained, a new VA medical opinion should be requested.  (If the RO determines that the chiropractic records from instruction number one are unavailable, a new opinion is not necessary.)  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The opinion should address the following:

(a)  List all of the Veteran's currently diagnosed right knee conditions.  

(b)  Please provide an opinion as to whether the documented right knee conditions in the Veteran's service treatment records have resolved.  

(c)  The examiner should then provide an opinion as to whether it is as least as likely as not (i.e. a 50 percent probability) whether each currently diagnosed condition of the Veteran's right knee is related to his time in service.  

The examiner should provide a detailed rationale as to why any diagnosed conditions are or are not likely related to service.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  After all development has been completed, the RO/AMC should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




